DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/20 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 3-5, 7, and 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ishihara et al. (US 2009/0015151, “Ishihara”) in view of Winters et al. (US 2007/0048886, “Winters”). 
Regarding claims 1 and 14, Ishihara teaches a display device (e.g., [0117], [0009]) having a substrate (Fig. 2B, [0089] [0091]), a first interconnection layer on the substrate, an insulating layer on the first interconnection layer, a second interconnection layer over the first insulating layer, and a second insulating layer over the second interconnection layer (insulating layers 119 and 117, over interconnection layers 130’ and 107, Fig. 2B, [0089] - [0092]). Ishihara additionally teaches an opening going through the first and second insulating layers (e.g., at layer 113, 110 through insulating layers 119 and 117, Fig. 2B) and teaches that a metal layers goes through the opening (i.e., electrode layer 112) and touches the first underlying interconnection structure and not the second underlying interconnection structure (see Fig. 2B, layer 112, passing through layers 119 and 117 and connecting to structure 103’ and not 107’). Ishihara additionally shows that the metal layer 112 does not “fill up” the past the top of the insulating layer 119 (i.e., Fig. 2B, the top of insulating layer 119 rests above the top of electrode layer 112). 
    PNG
    media_image1.png
    458
    699
    media_image1.png
    Greyscale
	Ishihashi fails to teach that the electrode film 112’ is a two layer film or that it has first and second metal layers and additionally fails to teach the makeup of the electrode layers. In the same field of endeavor of OLED devices ([0002], [0013]), Winters teaches to use a bilayer electrode in order to reflect visible light that shines on it ([0044]) and teaches that the first and second metal layers may be different materials than each other ([0044], [0046] and see [0006]). Further, the metal materials that are alloys may be considered to be solders ([0044]). It therefore would have been obvious to have used a two-layer structure for the metal electrode layer in order to effectively reflect light incident on the electrode (Winters, [0044], [0046]). 
Regarding claim 3, Ishihara additionally teaches that the component 103’, corresponding to the first interconnection layer and layer 107’ corresponding to the second interconnection layer may be insulated from one another (see Fig. 2B, layers 103’ and 107’ separated by insulating component 117).
Regarding claims 4 and 5, Ishihara additionally teaches that the shapes of the openings in the first and second insulating layers may be different (see Fig. 2B, layer 112’ through layers 119 and 117) and that the shape of the opening in the first insulating layer may be smaller than that in the second insulating layer (see Fig. 2B, layer 112’ through layers 119 and 117, wherein the shape through 117 is smaller than the shape through 119). 
Regarding claim 7, Ishihara additionally teaches that the shape of the opening in the first insulating layer extends in a direction orthogonal to the direction of extension of the first interconnection layer (i.e., Fig. 2B, where 103’ is orthogonal to the electrode 112’ through the layer 117). 
Regarding claims 12 and 13, Ishihara additionally teaches that the apparatus is a display apparatus including an optical element (e.g., [0009] –[0012]). It should be noted that claim 12 includes the product-by-process limitation that the electronic component is electrically connected to the support substrate via solder provided on the metal layer. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara in view of Winters as applied to claim 4, above, and further in view of Hwang et al. (US 5,837,427, “Hwang”).
Regarding claims 6, Ishihara fails to specifically teach that the shapes of the openings in the insulating layers are coaxial with one another. However, in the same field of endeavor of circuit boards and the formation of components thereon (e.g., col. 1 lines 5-25), Hwang teaches that it is known to .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara in view of Winters as applied to claim 4, above, and further in view of Horiuchi et al. (US 2001/0020549, “Horiuchi”).
Regarding claim 8, Ishihara fails to teach the shape of the opening should be substantially circular or elliptical. In the same field of endeavor of electronics and methods of forming electrode connections therein ([0001] – [0005]), Horiuchi teaches that it is known to provide connection vias in a substantially circular shape (e.g., Figs. 6 and 7, contacts 11, [0057]) as a method of producing electrode connections in electronics (e.g., [0057], [0058], Figs. 1, 6, 7). It would have been obvious to have adjusted the shape of the metal connections such that they were substantially circular in order to provide connection between the electrode components, such as is described by Horiuchi, in order to provide connections in a way that can cope with complicated structures in electronic components (e.g., [0005]). Additionally, the Examiner notes that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 CCPA 1966). Therefore adjusted the shape of the opening would have been obvious to the ordinarily skilled artisan at the time of filing.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara in view of Winters as applied to claim 1, above, and further in view of Watanabe et al. (US 2009/0278142, “Watanabe”).
Regarding claim 10, Ishihara fails to teach that first electrode or metal layer compound is a platinum group metal. In the same field of endeavor of display devices ([0002]), Watanabe describes that platinum, among other compounds, is suitable for use as a material for electrodes ([0116]). It therefore would have been obvious to have used platinum as an electrode material in the display devices of Ishihara as it is a commonly used material ([0116]) and because the simple substitution of one known element for another that would have provided predictable results (in this case, a functioning electrode) would have been obvious to the ordinarily skilled artisan at the time of filing (please see MPEP 2143). 

Response to Arguments
Applicant’s arguments filed 12/28/20 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments.  
Therefore, claims 1, 3-8, 10, and 12-14 are rejected as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782